Citation Nr: 0520434	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  98-13 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include panic disorder with 
agoraphobia.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from November 1990 to July 
1991.  Records also reflect an additional period of active 
service of three months and 12 days, which has not been 
verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The May 1998 rating decision found no new and material 
evidence to reopen a claim for service connection for a low 
back disorder and denied service connection for an acquired 
psychiatric disorder.  In a June 1999 decision, the Board 
reopened the claim for service connection for a low back 
disorder and then remanded both issues to the RO for 
additional development.  

In a December 2000 decision, the Board denied both service 
connection claims.  The veteran appealed that decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In a 
December 2004 Memorandum Decision, the Court vacated the 
decision and remanded the case to the Board.  By letter dated 
in April 2005, the Board advised the veteran that there was 
additional time to supplement the evidence and argument 
before the Board.  Responses received from the veteran and 
his representative in May 2005 have been associated with the 
claims folder.  The case is again before the Board for 
appellate review.   

The issue of service connection for an acquired psychiatric 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The record is adequate for the equitable disposition of 
the veteran's claim for service connection for a back 
disability.
 
2.  There is clear and unmistakable evidence that the veteran 
had a low back injury that existed prior to service.

3.  There is no clear and unmistakable evidence that the pre-
existing low back injury was not aggravated during service.  

4.  The veteran had chronic low back symptoms in service with 
continuous symptoms thereafter and is currently diagnosed as 
having a low back disorder.  


CONCLUSION OF LAW

Service connection for a low back disorder is established.  
38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder fails to reveal compliance with 
the VCAA.  However, given the completely favorable 
disposition of the issue on appeal, the Board finds that such 
noncompliance is not prejudicial to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).



Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).    

For purposes of establishing service connection under 
38 U.S.C.A. § 1110, every veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. 
§ 1111.  Under this provision, in order to overcome the 
presumption of soundness, if a defect is not noted at 
entrance, there must be clear and unmistakable evidence that 
the disorder existed prior to service and clear and 
unmistakable evidence that the disorder was not aggravated 
during service.  Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004).  See VAOPGCPREC 3-2003.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, the veteran was called from National Guard 
service to active duty in support of Desert Shield/Desert 
Storm in November 1990.  There is no report of physical 
examination at entrance.  In February 1991, the veteran 
presented with a history of low back pain secondary to 
lifting heavy objects.  Notes dated later in February 1991 
included his report of a previous lifting injury more than 
one year before with treatment by a chiropractor.  At that 
time, he was admitted for four days of bed rest and physical 
therapy.  Upon his discharge, he was given a temporary 
profile to limit his activities.  The veteran continued to 
undergo physical therapy.  Notes dated at the end of March 
1991 indicated that he was symptom free.  However, the 
veteran again reported and was evaluated for low back pain in 
May 1991.  He continued to have symptoms throughout June 
1991.  A note dated June 18 included the diagnosis of 
"[w]ork related low back syndrome, probably aggravated by 
service."  An individual sick slip completed at that time 
included the following notation: "Please try to send this 
gentleman home-he has an EPTS [existed prior to service] 
lower back problem which is aggravated by active duty."  The 
veteran was separated from service in July 1991.    

As already noted, there is no record that the veteran 
underwent a physical examination for entrance to active duty.  
Therefore, there is no notation of any low back injury an 
entrance.  38 U.S.C.A. § 1111.  Accordingly, the veteran is 
presumed to have been in sound condition unless there is both 
clear and unmistakable evidence of the pre-existing injury 
and a lack of in-service aggravation of the injury. Id.; 
Wagner, 370 F.3d at 1096; VAOPGCPREC 3-2003.  

The veteran has submitted insurance company records 
documenting a work-related back injury in July 1989.  The 
Board is satisfied that the records constitute clear and 
unmistakable evidence that a low back disorder existed prior 
to service.  However, despite VA evidence suggesting 
otherwise, the Board cannot conclude that there is clear and 
unmistakable evidence that the low back disorder was not 
aggravated in service.  Service medical records reflect 
essentially continuous complaints and treatment from February 
1991 until separation.  Moreover, June 1991 notes demonstrate 
the service physician's assessment of aggravation in service.  
Absent clear and unmistakable evidence that the disorder was 
not aggravated in service, the veteran is presumed to have 
been in sound condition at entrance. Id.  

Resolving doubt in the veteran's favor, the Board finds that 
the evidence supports service connection for a low back 
disorder.  38 U.S.C.A. § 5107(b).  He had chronic low back 
complaints in service.  38 C.F.R. § 3.303(b).  He sought 
private medical attention for his back immediately after 
separation in July 1991.  The veteran continues to have low 
back problems and is currently diagnosed as having low back 
pain secondary to mechanical recurrent strain.  This evidence 
is sufficient to conclude that a low back disorder was 
incurred in service.  Accordingly, service connection for a 
low back disorder is granted.


ORDER

Service connection for a low back disorder is granted.  


REMAND

The veteran seeks service connection for an acquired 
psychiatric disorder, to include panic disorder with 
agoraphobia.  For the reasons set forth below, the Board 
finds that a remand is required to ensure proper adjudication 
of the appeal. 

In the December 2004 Memorandum Decision, the Court observed 
that the conclusion stated in the October 1999 VA medical 
opinion was not responsive to the Board's June 1999 remand 
instruction and was not stated in terms conforming to the 
equipoise standard set forth in 38 U.S.C.A. § 5107(b).  If an 
examination report does not contain sufficient detail, it 
must be returned as inadequate for rating purposes.  
38 C.F.R. § 4.2.  Moreover, a remand by the Board confers on 
the claimant, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  Therefore, as the Court stated, a remand is 
required for the provision of a new psychiatric examination 
and opinion as to the etiology of the veteran's disorder that 
conforms to the law and the Board's previous remand 
instructions.   

In addition, the Board finds that compliance with the notice 
and assistance requirements of the VCAA is required.  The 
VCAA was enacted in November 2000 and is applicable to the 
instant appeal.  With respect to notice, the VCAA provides 
that, upon receipt of a complete or substantially complete 
application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  The notice 
should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf. Id.  Review 
of the claims folder fails to reveal notice from the RO to 
the veteran that complies with VCAA requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  Failure to provide such 
notice may constitute prejudicial error.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).  
Therefore, a remand to the RO is required in order to correct 
this deficiency.    See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

The VCAA also expanded on VA's duty to assist a claimant in 
substantiating his claim.  In pertinent part, VA is required 
to obtain the veteran's service medical records or other 
relevant service records held or maintained by a government 
entity.  38 U.S.C.A. § 5103A(c).  In the December 2004 
Memorandum Decision, the Court noted that the veteran had 
identified potentially relevant service medical records and 
service personnel records, but that there was no indication 
that these records had been sought or obtained.  It is 
unclear whether these records are relevant to the issue of 
service connection for an acquired psychiatric disorder.  In 
the notice letter to the veteran, discussed above, the RO 
should ask the veteran to state whether any service medical 
records or service personnel records not already obtained are 
relevant to this claim.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should, in writing, notify the 
veteran and his representative of any 
information or lay or medical evidence 
not previously provided that is necessary 
to substantiate the claim for service 
connection for an acquired psychiatric 
disorder, to include panic disorder with 
agoraphobia.  The notice should indicate 
what information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.   

In addition, the RO should ask the 
veteran whether there are any service 
medical records or service personnel 
records that are relevant to the issue of 
service connection for an acquired 
psychiatric disorder that have not 
already been obtained.  If the veteran 
identifies any such records, the RO 
should attempt to secure them as provided 
by law.  

2.  The RO should arrange for the veteran 
to be scheduled for a psychiatric 
examination to determine the etiology of 
his panic disorder with agoraphobia.  The 
claims folder must be made available to 
the examiner for review for the 
examination and the examination report 
must indicate whether such review was 
accomplished.  In particular, the 
examiner's attention is directed to 
service medical records (in the manila 
envelope), reports of VA examinations in 
December 1997 and October 1999, records 
of private psychiatric treatment in 1997, 
and an August 1998 statement from K. 
Infield, M.S. 

The examiner is asked to render an 
opinion as to whether it is as likely as 
not that the veteran's panic disorder 
with agoraphobia is etiologically related 
to his active military service, including 
in-service complaints of nervous trouble 
and a notation of anxiety in the dental 
treatment records.  The term "at least 
as likely as not" does not mean within 
the realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The medical rationale for all 
opinions expressed must be provided.

3.  Thereafter, the RO should review the 
claims folder and ensure that the 
examination report includes all requested 
information and opinions.  If it does 
not, it must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(2004).

4.  The RO should then readjudicate the 
issue on appeal.  If the disposition 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


